Citation Nr: 0726812	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals, left knee 
injury, to include as secondary to service connected pes 
planus, surgical scars and residuals of a bunionectomy, left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, S.W. and P.O.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1984 to June 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
declined to reopen a service connection claim for a left knee 
disability.  The RO issued a notice of the decision in June 
2003, and the veteran timely filed a Notice of Disagreement 
(NOD) in July 2003.  Subsequently, in July 2004 the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in March 2005, and 
in its latest SSOCs, dated March 2006 and November 2006, the 
RO reopened the claim, but denied entitlement on the merits.  

The veteran requested a videoconference hearing on this 
matter, which was held in June 2007 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

While the RO eventually reopened the veteran's claim for 
service connection for a left knee disorder and denied 
entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  


FINDINGS OF FACT

1.		The RO declined to reopen the veteran's service connection 
claim for a left knee disorder in a January 1999 decision; 
the veteran did not appeal that decision.

2.		The evidence submitted since the January 1999 decision 
includes VA medical records supporting the existence of a 
nexus between the veteran's documented in-service left 
knee injury and her current disorder; this evidence is new 
and raises a reasonable possibility of substantiating the 
claim for service connection.

3.	Service medical records (SMRs) disclose that the veteran 
incurred a left knee injury twice during active service; 
she currently has a left knee disorder; and the evidence 
of record falls at least in relative equipoise with 
respect to whether a nexus exists between the in-service 
injury and the current disorder.  


CONCLUSIONS OF LAW

1.	The January 1999 RO decision that declined to reopen the 
veteran's service connection claim for a left knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.		Because the evidence presented since the January 1999 RO 
decision is new and material, the service connection claim 
for a left knee disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 3.156(a) 
(2006).

3.	Service connection for residuals, left knee injury, is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
residuals, left knee injury, is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  It should be noted, however, that the RO should cure 
any potential defects in notice, as would be demonstrated by 
a failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. New & Material Evidence

a. Law & Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed her August 2002 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
The RO declined to reopen the veteran's service connection 
claim for residuals of a left knee injury in January 1999, 
and provided a notice of this adverse decision in a May 1999 
letter, which also advised the veteran of her appellate 
rights.  In response, the veteran did not submit an NOD with 
this determination, although she did file an NOD objecting to 
other aspects of the January 1999 decision pertaining to 
different claims not at issue in the instant appeal.  

The January 1999 RO decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c) because 
the veteran did not file a timely NOD with respect to the 
adverse decision pertaining to the left knee disability issue 
in response to that decision.  The Board, therefore, lacks 
jurisdiction to entertain the veteran's August 2002 service 
connection claim relating to the left knee disorder unless, 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), she 
supplies new and material evidence with respect to the claim 
that had previously and finally been disallowed in January 
1999.  

In its January 1999 decision, the RO reviewed the veteran's 
SMRs, a May 1994 VA examination report and VA outpatient 
treatment reports spanning January 1998 to November 1998 in 
rendering its decision not to reopen the veteran's service 
connection claim for a left knee injury, which it had 
previously denied in September 1994.  In the instant case, 
the post-January 1999 record reveals that the veteran has 
provided such evidence as a June 2007 VA medical report, 
which addresses the causal nexus between her in-service left 
knee injury and her current left knee disorder.  

The Board determines that this post- January 1999 evidence 
qualifies as "new" evidence because it did not exist before 
the issuance of the January 1999 final decision, and it is 
not cumulative of other evidence in the record.  This 
evidence is "material" because it relates to an 
unestablished fact necessary to substantiate the claim, 
namely, the existence of a causal link between the in-service 
left knee injuries and her current left knee disorder.  It 
further raises a reasonable possibility of substantiating the 
veteran's claim of service connection, as it offers a 
positive nexus opinion in favor of the veteran's claim.  
Accordingly, the veteran's left knee injury claim that was 
the subject of the January 1999 RO final decision is 
reopened.  

Because the Board has reopened the 1999 claim, it must now 
make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  
Part III addresses this issue.


III. Service Connection 

a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Analysis
The veteran claims that her current left knee disorder is 
causally related to her documented in-service left knee 
injuries, or, alternatively, is secondary to her service 
connected left foot disability.  For the reasons set forth 
below, the Board determines that the evidence falls at least 
in relative equipoise with respect to the direct service 
connection claim, in which case the veteran receives the 
benefit of the doubt in her favor.  Accordingly, the Board 
need not address the veteran's secondary service connection 
argument.  

Factual Background
August 1985 medical records indicate that the veteran had 
fallen on a cement block and injured her left knee.  At this 
time, she received a diagnosis of left knee patellar bursitis 
and left knee contusion.  Medics directed her to use a 
bandage, ice packs and crutches, if needed.  

Subsequently, December 1989 Chronological Records of Medical 
Care describe how the veteran experienced left knee pain 
after having jumped out of bed and hitting an open 
secretariat.  The examiner noted that the force of the blow 
occurred anteriorily to the midline area of the patella.  At 
this time, the left knee appeared swollen with a small 
abrasion, and the veteran exhibited two degrees extension and 
45 degrees flexion.  Due to discomfort, the veteran was 
unable to perform the McMurray's test well, and the medic 
diagnosed the veteran with a contusion to the anterior 
patella.  

Approximately two weeks later, the veteran returned for a 
follow-up assessment of her left knee.  At this time she had 
some slight tenderness on palpation to the patella, but had 
full active and passive range of motion.  A radiological 
report discloses that there was a normal study of the left 
knee at that time.     

An undated Report of Medical Examination for Reenlistment 
contains a normal clinical evaluation of all systems, to 
include the lower extremities.  The veteran's June 1992 
Report of Medical Examination for Separation likewise 
contains a normal clinical evaluation of the lower 
extremities.  In the accompanying Report of Medical History, 
the veteran conveyed that she had not experienced a trick or 
locked knee.  

A March 1994 VA X-ray report indicates that the veteran's 
left knee was unremarkable, with no acute fracture or 
dislocation identified or intra-articular or soft tissue 
calcification noted, although she received a questionable 
diagnosis of a sprained left knee at this time.  As reflected 
in a May 1994 VA medical examination report, the veteran was 
diagnosed with tendonitis of the left knee.  

In November 1996 the veteran underwent left knee surgery.  
The VA medical report provides a pre-operative diagnosis of 
torn medial meniscus, with a post-operative diagnosis of 
osteo-chondral fracture, no torn medial meniscus.  Operative 
findings revealed an abnormal medial femoral condylar 
surface, with a traumatic, hard, flap, and fragmented lesion 
located centrally, measuring 2cm by 2cm.  It appeared half 
thickness to bone and to exposed bone in depth at grade IV.  
The inter-condylar space showed synovitis, and an 
arthroscopic surgery was performed.    

As disclosed in an April 2003 VA X-ray report, the veteran 
exhibited some redemonstration of some narrowing of the 
medial joint compartment in the left knee, although the 
clinician detected no acute fracture or dislocation at this 
time.  In the skyline view, however, he noted some bony 
projection at the distal femoral condyle that could represent 
a spur or a loose calcific body.  The examiner determined 
that the veteran's left knee showed some irregularity and 
suspicion of a rounded density projected over the inferior 
medial femoral condyle.   

A July 2005 VA medical report indicates that the veteran had 
left knee pain, which caused her to have an antalgic gait.  
An X-ray of the left knee revealed no acute fracture or 
dislocation and knee joint spaces appeared maintained.  The 
veteran had no intra-articular calcification, and the 
clinician determined that the veteran had an unremarkable 
left knee film.  

In August 2005 the veteran reported having continued left 
knee pain for the past eight years.

In a September 2005 VA medical note, the clinician recorded 
the veteran's complaints of knee problems.  The examiner 
indicated that the veteran's left foot problem "will 
exacerbate her knee . . . problem[] because she is not 
walking in the proper way due to pain."  He also offered an 
opinion that the veteran's "knee pain left side [is] service 
related-connected."  Another September 2005 VA medical 
report indicates that the veteran underwent physical therapy 
for the left knee and had ordered a new knee brace for this 
disorder.    

In October 2006 the veteran submitted to a VA examination of 
the left knee.  The physician indicated that he had reviewed 
the claims file and stated that the veteran "served in the 
Navy from January 1989 until June of 1992."  He noted the 
veteran's in-service left knee injury, which he characterized 
as "minor."  He also discussed how the veteran had fallen 
after service in approximately 1998, again injuring her left 
knee.  After the second injury, which the clinician 
characterized as a "larger injury," the veteran underwent 
an left knee arthroscopy and debridement.

The VA physician conducted a physical examination of the left 
knee and determined that the findings appeared consistent 
with a lateral knee compartment cartilage or meniscal injury 
as well as patellofemoral syndrome.  Although he did not 
perform an X-ray at this time, the clinician indicated his 
impression that the left knee disorder "is more likely 
either a preexisting condition or more likely related to her 
injury after she was out of the military rather her more 
minor inservice anterior knee contusion.  Therefore I feel it 
is less likely than not that her left knee condition is due 
to either inservice activities or her left foot condition."        

At her June 2007 videoconference hearing, the veteran 
testified that she had injured her left knee on the side of a 
bureau or secretary during active service, for which she used 
an air splint for a period of months.  Hearing Transcript at 
3-4, 11.  She also had to use crutches during that time to 
prevent weight-bearing on the left knee.  Hearing Transcript 
at 12.  The veteran further stated that after her service 
discharge she had fallen, which caused her left knee to swell 
as it had when she injured her left knee during her active 
service.  Hearing Transcript at 5.  She conveyed that a 
physician had informed her that X-rays taken after this post-
service fall had revealed an old fracture.  Hearing 
Transcript at 14.  A friend, P.O., conveyed that he had known 
the veteran for approximately the past five to seven years, 
and that she had had knee problems for that time.  Hearing 
Transcript at 10.    

A June 2007 VA medical note reiterates that the veteran 
incurred an in-service left knee injury, which was followed 
years later by another left knee injury.  This clinician also 
stated that "[a]t that time was determined that her 
condition was aggravated/worsen by the military injury that 
was never follow thru.  Patient with previous condition that 
was first presented or done while in service.  In my opinion, 
her present condition is more likely than not related to her 
service injury and should be service connected."  (Emphasis 
added).    

Discussion
At the outset, the Board determines that the veteran has 
satisfied the first two elements of a direct service 
connection test.  That is, her SMRs clearly demonstrate that 
she incurred a left knee injury on at least two documented 
occasions in 1985 and 1989 for which she sought and received 
treatment.  In addition, over the years she has been 
diagnosed with patellar bursitis, has had surgery on this 
knee, and, most recently, she has received diagnoses of 
lateral knee compartment cartilage or meniscal injury and 
patellofemoral syndrome.  The sole issue to be resolved, 
therefore, consists of whether the evidence of record 
establishes a causal connection between the veteran's current 
left knee disability and her in-service left knee injuries.  

The Board concludes that the evidence falls at least in 
relative equipoise with respect to the nexus issue, and notes 
that the record contains competing medical opinions in this 
regard.  In such a circumstance, the Board must determine how 
much weight to afford each opinion.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993); accord Wensch v. Principi, 15 
Vet. App. 362, 366-67 (2001).  The Board may place greater 
weight on one medical professional's opinion over another, 
depending on factors such as the reasoning employed, medical 
expertise, the thoroughness and detail of the opinion, 
whether or not, and the extent to which, they reviewed prior 
clinical records or the claims file, and other evidence.  See 
Guerrieri, supra, at 470-71 ("The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may "favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").     

In the instant case, the two favorable VA medical opinions 
asserting that a service-current left knee disorder link 
exists do not contain much detail or rationale as compared 
with the October 2006 VA examiner's unfavorable opinion 
concluding that it was less likely as not that any such 
causal relationship existed.  As part of his rationale, 
however, the October 2006 VA clinician appeared to rely on 
the notion that the veteran had a "preexisting" left knee 
injury prior to her service, which he indicated commenced in 
"1989."  A close review of the veteran's DD-214 form, 
however, reveals that while her most recent period of active 
duty spanned 1989 to 1992, she, in fact, had an additional 
four years of active service prior to that date, which would 
encompass the August 1985 SMR that disclosed the first 
recorded left knee injury and treatment.  The October 2006 
examiner, therefore, appears to have relied, at least in 
part, on an erroneous assumption about the veteran's active 
service and when (i.e., pre-service or during service) she 
incurred her first recorded left knee injury.  In the Board's 
view, such an error calls into question the reliability of 
the examiner's negative conclusion, and therefore reduces the 
probative value of this unfavorable opinion.  When viewing 
all the evidence together, the Board thus concludes that the 
evidence weighing in favor of and against the veteran's claim 
of a causal nexus falls at least in relative equipoise, in 
which case the veteran receives the benefit of the doubt to 
her advantage.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for residuals, left knee injury.

Service connection for residuals, left knee injury, is 
granted.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


